        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 1 of 36




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 ALBERTINA GUZMAN PICOT d/b/a                       CLASS ACTION COMPLAINT
 SALON CABELLOS, on behalf of itself and
 all others similarly situated,                     JURY TRIAL DEMANDED

        Plaintiff,                                  No.

                v.

 MAPFRE INSURANCE COMPANY and
 COLLEGE HIGHWAY INSURANCE
 AGENCY, INC.,

        Defendants.


       Plaintiff Albertina Guzman Picot d/b/a Salon Cabellos (“Plaintiff” or “Salon Cabellos”)

brings this Complaint on behalf of itself and all others similarly situated (the “Class”), alleging

relief against MAPFRE Insurance Company (“MAPFRE”) and College Highway Insurance

Agency, Inc. (“College Highway”) (collectively, “Defendants”) and avers as follows:

                                   NATURE OF THE CASE

       1.      This is a class action seeking declaratory relief arising from Plaintiff and Class

members’ contracts of insurance with Defendants.

       2.      In light of the global coronavirus disease 2019 (“COVID-19”) pandemic and state

and local government orders (“Civil Authority Orders”) mandating that all non-essential in-store

businesses must shut down nationwide, hair salons, including but not limited to Plaintiff’s

business, have suffered significant business losses. Because of the shutdown, Plaintiff and Class

members shut their doors for customers on March 15, 2020.

       3.      Plaintiff and Class members’ insurance policies provide coverage for all non-

excluded business losses, and thus provide coverage here.


                                                1
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 2 of 36




       4.      As a result, Plaintiff and Class members are entitled to declaratory relief that their

businesses are covered for all business losses that have been incurred in an amount greater than

$5,000,000.

                                         JURISDICTION

       5.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d) because: (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs; (2) the action is a class action; (3) there are members

of the Class who are diverse from Defendants; and (4) there are more than 100 Class members.

       6.      This Court has personal jurisdiction over Defendants. At all relevant times

Defendants have engaged in substantial business activities in the State of Massachusetts. At all

relevant times Defendants transacted, solicited, and conducted business in Massachusetts through

their employees, agents, and/or sales representatives, and derived substantial revenue from such

business in Massachusetts. Defendants purposefully availed themselves of personal jurisdiction in

Massachusetts because they contracted to provide insurance to Plaintiff and Class members in

Massachusetts which is the subject of this case. Defendants’ principal places of business and

headquarters are located in Massachusetts.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 139128 U.S.C. § 1391(b)(1)

and (2) because Plaintiff and Defendants are domiciled in Massachusetts and because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

       8.      Plaintiff, Albertina Guzman Picot is an individual who owns a Massachusetts

business with its principal place of business in Massachusetts. At all relevant times, Plaintiff has

been authorized to do business in the State of Massachusetts. Plaintiff operates, manages, and/or



                                                  2
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 3 of 36




controls a hair salon which is located at 4 Franklin Avenue, Westfield, Massachusetts 01085.

Plaintiff is a citizen of Massachusetts.

       9.      Defendant MAPFRE, an insurance carrier headquartered at 11 Gore Road,

Webster, Massachusetts 01570, provides business interruption insurance to Plaintiff and Class

members. MAPFRE is a citizen of Massachusetts.

       10.     Defendant College Highway, an insurance carrier headquartered at 513 College

Highway, Southwick, Massachusetts 01077, provides business interruption insurance to Plaintiff

and Class members. College Highway is a citizen of Massachusetts. College Highway is wholly

owned by MAPFRE.

       11.     At all relevant times, Defendants issued an insurance policy to Plaintiff (policy

number is 8008030001691) that included coverage for business interruption losses, incurred by

Plaintiff from March 25, 2019 until March 25, 2020. Plaintiff’s policy was renewed to include

coverage for business interruption losses from March 25, 2020 until March 25, 2021. See Policies

attached hereto as Exhibits 1 and 2.

       12.     The Policy, currently in full effect, includes coverage for, among other things,

business personal property, business income, and extended special business income.

       13.     Plaintiff submitted a claim for a date of loss. In response, Defendants verbally

informed Plaintiff of their intention to deny any claims for all similarly situated Class members.

                                   FACTUAL BACKGROUND

  I.   Insurance Coverage

       14.     Plaintiff and Class members faithfully paid policy premiums to Defendants,

specifically to provide, among other things, additional coverages in the event of business

interruption or closures by order of Civil Authority and for business loss for property damage.



                                                 3
          Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 4 of 36




          15.    The terms of the Policy explicitly provide the insured with insurance coverage for

actual loss of business income sustained, along with any actual, necessary and reasonable extra

expenses incurred, when access to the Insured’s properties is specifically prohibited by Civil

Authority Orders. This additional coverage is identified as coverage under “Civil Authority.”

          16.    The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy provides coverage for all covered losses, including but not limited to direct

physical loss and/or direct physical damage, unless a loss is specifically excluded or limited in the

Policy.

          17.    The Policy also provides coverage for damages resulting from business interruption

when there is property damage.

          18.    Based upon information and belief, the Policy provided by Defendants included

language that is essentially standardized language adopted from and/or developed by ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,

fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO

provides advisory services and information to many insurance companies. . . ISO develops and

publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);          see     also       Insurance          Services     Office       (ISO),       Verisk,

https://www.verisk.com/insurance/brands/iso/ (las visited June 5, 2020).

          19.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.



                                                  4
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 5 of 36




        20.     Plaintiff was not a participant in negotiating or drafting the Policy’s content and

provisions. Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms of

the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.

        21.     Upon information and belief, the Virus Exclusion in the Policy was never intended

by the ISO nor Defendants to pertain to a situation like the present global Pandemic of the

Coronavirus and therefore does not exclude coverage in this matter.

        22.     Upon information and belief, the Virus Exclusion in the Policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

        23.     Further, the Virus Exclusion was first permitted by state insurance departments due

to misleading and fraudulent statements by the ISO that property insurance policies do not and

were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions, courts

considered contamination by a virus to be physical damage. Defendants’ use of the Virus

Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,

adhesionary, and unconscionable. See https://www.propertycasulty360.com/2020/04/07/here-we-

go-again-virus-exclusion-for-covid-19-and-insurers/ (last visited June 12, 2020).

        24.     The Virus Exclusion applies only to “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”




                                                 5
         Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 6 of 36




        25.    Plaintiff purchased the Policy with an expectation that it was purchasing a policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

        26.    At no time had Defendants, or their agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk policy that included business interruption coverage,

had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

        27.    The purported exclusions of the Policy that Defendants have or are expected to raise

in defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory

to the provision of Civil Authority Order coverage and violates public policy of the

Commonwealth of Massachusetts as a contract of adhesion and hence not enforceable against

Plaintiff.

        28.    Access to Plaintiff’s business was prohibited by Civil Authority Orders and the

 Policy provides for coverage for actual loss of business sustained and actual expenses incurred as

 a covered loss caused by the prohibitions of the Civil Authority Orders in the area of Plaintiff’s

 Insured Property.

        29.    The Policy does not exclude the losses suffered by Plaintiff and therefore, the

 Policy does provide coverage for the losses incurred by Plaintiff.

        30.    Plaintiff suffered direct physical loss or damage within the definitions of the Policy

 as loss of use of property, as here, constitutes loss or damage.

        31.    The virus and bacterium exclusions do not apply because Plaintiff’s losses were not

so solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were




                                                  6
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 7 of 36




caused by the entry of Civil Authority Order, particularly those by Governor Baker and by the

Massachusetts Department of Health, to mitigate the spread of COVID-19.

       32.     The Civil Authority Order prohibited access to Plaintiff and the other Class

members’ Covered Property, and the area immediately surrounding Covered Property, in response

to dangerous physical conditions described above resulting from COVID-19.

       33. As a result of the presence of COVID-19 and the Civil Authority Order, Plaintiff and

          the other Class members lost Business Income and incurred Extra Expense.

       34.     Nonetheless, based on information and belief, Defendants have accepted policy

premiums paid by Plaintiff and the Class with no intention of providing coverage for business

income losses resulting from orders of a Civil Authority that the insured businesses be shutdown,

or any related property damage.

 II.   The COVID-19 Pandemic

       35.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Properties would be a direct physical loss requiring remediation to clean the surfaces of the salon.

       36.     On information and belief, the virus that causes COVID-19 remains stable and

transmittable: in airborne aerosols for up to three hours; on copper for up to four hours; on

cardboard for up to 24 hours; and on plastic and stainless steel for up to two to three days. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces            (last

visited April 9, 2020).

       37.     The CDC has issued a guidance recommending that gatherings of more than 10

people must not occur. People in congregate environments, which are places where people live,

eat, and sleep in close proximity, face increased danger of contracting COVID-19.



                                                 7
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 8 of 36




       38.     On March 11, 2020 the World Health Organization (“WHO”) made the assessment

that COVID-19 shall be characterized as a pandemic. See

       https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-

       media-briefing-on-covid-19---11-march-2020.

       39.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       40.     A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       41.     While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable

surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

       42.     China, Italy, France, and Spain have implemented procedures requiring the

cleaning and disinfection of public areas prior to allowing them to re-open publicly due to COVID-

19 contamination.

       43.     A French Court has determined that business interruption coverage applies to the

COVID-19 Pandemic. See

       https://www.insurancejournal.com/news/international/2020/05/22/569710.htm.

       44.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses




                                                 8
        Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 9 of 36




that possess business interruption insurance coverage should recover their losses from the

insurance carriers.

III.    Civil Authority

        A. Massachusetts

        45.     On March 10, 2020, Massachusetts Governor Charlie Baker declared a State of

Emergency for the entire state of Massachusetts as a result of COVID-19.

        46.     On March 13, 2020, Governor Baker set restrictions on large gatherings.

        47.     On March 23, 2020, the State of Massachusetts issued a stay-at-home order that all

non-essential workers must stay at home as a result of the COVID-19 pandemic.

        48.     On May 6, 2020, the State of Massachusetts ordered all individuals over the age of

two to wear a face covering when in a public place. Salon’s were permitted to reopen on May 26th

2020 at 50% capacity.

        49.     Plaintiff’s salon was unable to operate as a direct consequence of the Civil

Authority stay-at-home orders for public safety issued by the Governor of Massachusetts and the

State of Massachusetts generally. Accordingly, Plaintiff has submitted a claim to its insurance

carrier related to such losses.

        B. Other States

        50.     The shut-down Civil Authority Orders issued by Massachusetts authorities

covering Massachusetts non-essential businesses are similar to Civil Authority Orders that have

been issued nationwide by state and local civil authorities. See https://www.wsj.com/articles/a-

state-by-state-guide-to-coronavirus-lockdowns-11584749351.

              1. Alabama

                     Travel outside home: Only for essential needs/work.

                     Gatherings: 10-person limit.

                                                 9
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 10 of 36




        Businesses: Nonessential businesses are closed to the public, including
         entertainment venues, fitness centers, salons, nail parlors and certain retailers.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Beaches closed.

  2. Alaska

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Travelers from out of state must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Unless locally restricted, open with social distancing.

  3. Arizona

        Travel outside home: Only for essential needs/work.

        Gatherings: All mass gatherings of 10 or more people must be canceled or
         postponed.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Unless locally restricted, open with social distancing.

  4. Arkansas

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: 10-person limit; does not apply to unenclosed outdoor spaces or
         places of worship.



                                      10
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 11 of 36




        Businesses: Gym and entertainment venues are closed. Hotels, motels and
         vacation rentals are restricted to authorized guests.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks remain operational during the daytime.

  5. California

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings in a single room or place are prohibited. Visitation to
         hospitals, nursing homes and other residential care facilities is restricted.

        Businesses: Nonessential businesses are closed.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Some parks are fully closed. Local jurisdictions have closed
         some beaches.

  6. Colorado

        Travel outside home: Only for essential needs/work.

        Gatherings: Public and private gatherings of any number are prohibited with
         limited exceptions.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks remain open, but playgrounds, picnic areas and
         campgrounds are closed.

  7. Connecticut

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit for social and recreational gatherings; 50-person
         limit for religious services.

                                     11
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 12 of 36




        Businesses: Nonessential businesses must suspend all in-person operations.

        Quarantines: No statewide directive. Out-of-state visitors are strongly urged
         to self-quarantine.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Trails and grounds of state parks and forests are open with
         social distancing.

  8. Delaware

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Visitors from out of state who are not just passing through must
         self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Beaches are closed except for exercise or dog walking. State
         parks remain open with restricted activity.

  9. Florida

        Travel outside home: Senior citizens and those with significant medical
         conditions may not leave home unless for essential needs or to go to an essential
         job.

        Gatherings: No social gatherings in a public space with religious exemptions.

        Businesses: Nonessential services are closed to the public. Gun stores remain
         open.

        Quarantines: Visitors from outbreak hot spots, such as the New York tri-state
         area, must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Florida state parks are closed. Most beaches are closed.




                                      12
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 13 of 36




  10. Georgia

        Travel outside home: Mandated social distancing and recommended mask-
         wearing outside. Older and at-risk residents can leave only for essential
         needs/work with limited visitors.

        Gatherings: 10-person limit, not applying to incidental or transitory groups of
         people going by each other.

        Businesses: Nonessential businesses and other entities may not permit
         gatherings at their premises.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-in allowed with capacity limits,              sanitation
         requirements and dozens of other precautionary measures.

        Beaches/parks: Open, with social distancing.

  11. Hawaii

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work. Essential services must implement separate operating hours for
         high-risk populations.

        Quarantines: Travelers from out of state must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Most state parks and public beaches are closed. All camping
         and lodging at parks is suspended.

  12. Idaho

        Travel outside home: Only for essential needs/work.

        Gatherings: Nonessential gatherings are prohibited. Visits to hospitals,
         nursing homes and residential-care facilities are restricted.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work. Drive-in theaters and churches are permitted.


                                     13
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 14 of 36




         Quarantines: Persons entering the state of Idaho are required to self-quarantine
          for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: No camping in state parks.

  13. Illinois

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks, fish and wildlife areas, recreational areas and
          historic sites are closed.

  14. Indiana

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Hiking, biking, fishing, boating, birding, hunting and camping
          are allowed with social distancing.

  15. Iowa

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: Limited to 10 people.

         Businesses: Nonessential retail businesses are closed.

         Quarantines: No statewide directive.

                                       14
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 15 of 36




        Bars/restaurants: Dine-out only.

        Beaches/parks: Parks remain open. Campgrounds are closed.

  16. Kansas

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit, exempting funerals and religious services with
         social distancing.

        Businesses: Residents may not leave home to patronize nonessential
         businesses, such as hair salons.

        Quarantines: Kansas residents who traveled to California, Florida, New York
         or Washington state after March 14—or visited Illinois or New Jersey after
         March 22—must self-quarantine for 14 days. The same applies to anybody who
         had close contact with a Covid-19 patient.

        Bars/restaurants: Dine-out or curbside service only.

        Beaches/parks: Most parks are open.

  17. Kentucky

        Travel outside home: Travel outside the state is restricted to essential
         needs/work.

        Gatherings: Mass gatherings prohibited; smaller gatherings are allowed with
         social distancing.

        Businesses: Nonessential retail must close.

        Quarantines: Anybody coming in from out of state—including residents—
         must self-quarantine for 14 days upon return.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks closed for overnight stays.

  18. Louisiana

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.




                                     15
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 16 of 36




        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Some state parks are open for fishing, hiking and biking during
         the day.

  19. Maine

        Travel outside home: Only for essential needs/work. No use of public
         transportation unless absolutely necessary. .

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Travelers arriving in Maine, regardless of their state of
         residency, must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Numerous parks and beaches closed.

  20. Maryland

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work. Senior-citizen activities centers are closed.

        Quarantines: People traveling into Maryland from anywhere outside
         Maryland are required to self-quarantine for 14 days with limited exceptions.
         (Guidance)

        Bars/restaurants: Dine-out only.

        Beaches/parks: State park beaches are closed. Some parks remain open.




                                     16
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 17 of 36




  21. Massachusetts

        Travel outside home: People and especially older adults are strongly advised
         to stay home as much as possible. (Advisory)

        Gatherings: 10-person limit. Applies to confined spaces, not parks and other
         outdoor spaces.

        Businesses: Nonessential businesses must close their physical workplaces and
         facilities to workers and customers. Groceries must reserve an hour in the
         morning for older customers.

        Quarantines: Arriving travelers from out of state are instructed to self-
         quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are open, but campgrounds, overnight lodging
         facilities and shelters are closed.

  22. Minnesota

        Travel outside home: Only for essential needs/work.

        Gatherings: No statewide directive.

        Businesses: Entertainment and performance venues are closed.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Wildlife management areas, state forests and state parks
         remain open. Campgrounds are closed.

  23. Mississippi

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.


                                    17
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 18 of 36




        Beaches/parks: State parks are open for fishing. Beaches can re-open with
         social distancing.

  24. Missouri

        Travel outside home:

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses must enforce social distancing. Essential
         retailers must limit occupancy.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks and trails are open during the day.

  25. Montana

        Travel outside home: Only for essential needs/work.

        Gatherings: Nonessential social and recreational gatherings are prohibited, if
         social distancing ca not be maintained.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Nonwork travelers from out of state must self-quarantine for 14
         days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Open with social distancing.

  26. Nebraska

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: 10-person limit.

        Businesses: No statewide directive.

        Quarantines: No statewide travel quarantine. Mandatory quarantines required
         for Covid-19 patients and households.

        Bars/restaurants: Dine-out only.


                                     18
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 19 of 36




        Beaches/parks: No overnight camping at state parks, state recreation areas and
         wildlife management areas.

  27. Nevada

        Travel outside home: Only for essential needs/work.

        Gatherings: People may not congregate in groups of 10 or more.

        Businesses: Recreational, entertainment and personal-care businesses are
         closed, including casinos.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks in the greater Las Vegas area, including Valley of
         Fire and Rye Patch are closed. Other state parks remain open for day-use only.

  28. New Hampshire

        Travel outside home: Only for essential needs/work.

        Gatherings: Nine-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only

        Beaches/parks: Most park sites are open.

  29. New Jersey

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential retail businesses must close bricks-and-mortar
         premises. Recreational and entertainment businesses are closed to the public.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.



                                     19
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 20 of 36




        Beaches/parks: Some local beach closures. All state parks and forests are
         closed to the public.

  30. New Mexico

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit in a single room or connected space outside
         residence.

        Businesses: Nonessential businesses must suspend all in-person operations.

        Quarantines: Arriving air travelers must self-quarantine for two weeks.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are closed.

  31. New York

        Travel outside home: Only for essential needs/work. Individuals age 70 and
         older and those with compromised immune systems must stay home and limit
         home-visitation to immediate family members or close friends.

        Gatherings: Nonessential gatherings are prohibited.

        Businesses: Nonessential businesses limited to minimum operations or remote
         work. (Guidance)

        Quarantines: No mandatory quarantine for out-of-state travelers. Mandatory
         quarantines for people who have been in close contact with a Covid-19 patient.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Social distancing at state parks.

  32. North Carolina

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

                                     20
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 21 of 36




        Beaches/parks: People may go to public parks and outdoor recreation areas
         unless locally restricted.

  33. North Dakota

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: No statewide directive.

        Businesses: Personal-care services and recreational facilities are closed.

        Quarantines: Mandatory quarantine for residents returning from abroad or
         domestic travelers returning from a state with widespread community infection.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are open for day-use only.

  34. Ohio

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses and operations must cease all activities
         except minimum basic operations.

        Quarantines: Travelers arriving in Ohio should self-quarantine for 14 days
         with limited exceptions.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Wildlife areas, forests and nature preserves remain open.

  35. Oklahoma

        Travel outside home: Vulnerable individuals (older residents and those with
         underlying medical problems) are directed to stay home except when running
         essential errands or commuting to critical infrastructure jobs.

        Gatherings: 10-person limit. No visitors at nursing homes, retirement or long-
         term care facilities.

        Businesses: Nonessential businesses must suspend services.




                                      21
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 22 of 36




        Quarantines: Arriving travelers from the New York tri-state area, California,
         Louisiana and Washington should self-quarantine for 14 days with limited
         exceptions.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Hiking trails, picnic tables, fishing areas and boat ramps are
         available for outdoor recreation.

  36. Oregon

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings over 25 people are canceled statewide. Oregonians are
         urged to avoid gatherings of 10 people.

        Businesses: Nonessential business closures.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: No daytime or overnight visitors are permitted at any state
         park.

  37. Pennsylvania

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings are generally prohibited.

        Businesses: Non-life-sustaining businesses must close or operate remotely.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Trails, lakes, roads and parking are limited to “passive and
         dispersed recreation.”

  38. Rhode Island

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit.

        Businesses: Noncritical retail businesses must cease operations.


                                     22
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 23 of 36




        Quarantines: Mandatory two-week quarantine for out-of-state visitors.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State beaches and parks are closed.

  39. South Carolina

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings of three or more are prohibited if deemed a threat to
         public health.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Public beaches and access points to lakes, rivers and
         waterways are closed. Local restrictions on parks.

  40. South Dakota

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: Unnecessary gatherings of 10 or more prohibited.

        Businesses: No statewide directive.

        Quarantines: No statewide directive.

        Bars/restaurants: No statewide directive.

        Beaches/parks: No statewide directive.

  41. Tennessee

        Travel outside home: Only for essential needs/work.

        Gatherings: Social gatherings of 10 or more people prohibited.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.


                                     23
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 24 of 36




        Bars/restaurants: Dine-out only.

        Beaches/parks: Most state parks have reopened for day-use only.

  42. Texas

        Travel outside home: Texans must minimize in-person contact with people
         who are not in the same household. (A number of major counties have more
         explicit stay-at-home orders.) No visits to nursing homes or long-term care
         facilities unless providing critical assistance.

        Gatherings: 10-person limit.

        Businesses: No eating or drinking at bars and restaurants or visits to gyms,
         massage establishments, tattoo studios, piercing studios and cosmetology
         salons.

        Quarantines: Air travelers flying to Texas from New York, New Jersey,
         Connecticut, California, Louisiana or Washington—or Atlanta, Chicago,
         Detroit, Miami—must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Many state parks remain open. Some beaches are closed or
         limited to restricted activities.

  43. Utah

        Travel outside home: High-risk individuals (older residents and those with
         serious underlying medical conditions) may leave only for essential
         needs/work. Others must stay home whenever possible.

        Gatherings: 10-person limit recommended.

        Businesses: Businesses must minimize face-to-face contact with high-risk
         employees.

        Quarantines: Two-week quarantine after traveling out of state or exposed to a
         person with Covid-19 symptoms.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks open to all visitors, except parks under local health
         order restrictions.




                                      24
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 25 of 36




  44. Vermont

        Travel outside home: Only for essential needs/work.

        Gatherings: Nonessential gatherings are limited to 10 people.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Visitors must self-quarantine for two weeks unless traveling for
         an essential purpose.

        Bars/restaurants: Dine-out only.

        Beaches/parks: RV parks and campgrounds are closed with emergency shelter
         exceptions

  45. Virginia

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Recreation and entertainment businesses must close.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Beaches are closed except for fishing and exercising. State
         parks are open for day-use activities. Campgrounds are closed.

  46. Washington

        Travel outside home: Only for essential needs/work.

        Gatherings: All gatherings of people for social, spiritual and recreational
         purposes are prohibited.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.


                                     25
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 26 of 36




        Beaches/parks: State parks and recreational fisheries are closed.

  47. West Virginia

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit with some exceptions.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Two-week mandatory quarantines for people traveling into West
         Virginia from areas of substantial community spread of Covid-19.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Park lodges, cabins and campgrounds are closed.

  48. Wisconsin

        Travel outside home: Only for essential needs/work.

        Gatherings: All public and private gatherings are prohibited with limited
         exceptions.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No mandatory quarantine for out-of-state travelers. Self-
         quarantine recommended for out-of-state travelers.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Many state parks are closed. Campgrounds are closed.

  49. Wyoming

        Travel outside home: Residents urged but not required to stay home whenever
         possible.

        Gatherings: Limited to nine people.

        Businesses: Theaters, bars, museums, gyms, nightclubs and other public places
         are closed.

        Quarantines: People traveling to Wyoming for nonwork purposes must self-
         quarantine for 14 days.


                                     26
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 27 of 36




                  Bars/restaurants: Dine-out only.

                  Beaches/parks: No statewide directive.

       51.     Further, on April 10, 2020 President Trump indicated his support insurance

coverage for business loss like that suffered by Plaintiff and the proposed Class:

               REPORTER: Mr. President may I ask you about credit and debt as
               well. Many American individuals, families, have had to tap their
               credit cards during this period of time. And businesses have had to
               draw down their credit lines. Are you concerned Mr. President that
               that may hobble the U.S. economy, all of that debt number one? And
               number two, would you suggest to credit card companies to reduce
               their fees during this time?

               PRESIDENT TRUMP: Well it’s something that we’ve already
               suggested, we’re talking to them. Business interruption insurance,
               I’d like to see these insurance companies—you know you have
               people that have paid. When I was in private I had business
               interruption. When my business was interrupted through a hurricane
               or whatever it may be, I’d have business where I had it, I did not
               always have it, sometimes I had it, sometimes, I had a lot of different
               companies. But if I had it I’d expect to be paid. You have people. I
               speak mostly to the restaurateurs, where they have a restaurant,
               they’ve been paying for 25, 30, 35 years, business interruption.
               They’ve never needed it. All of a sudden they need it. And I’m very
               good at reading language. I did very well in these subjects, OK. And
               I do not see the word pandemic mentioned. Now in some cases it is,
               it’s an exclusion. But in a lot of cases I do not see it. I do not see it
               referenced. And they do not want to pay up. I would like to see the
               insurance companies pay if they need to pay, if it’s fair. And they
               know what’s fair, and I know what’s fair, I can tell you very quickly.
               But business interruption insurance, that’s getting a lot money to a
               lot of people. And they’ve been paying for years, sometimes they
               just started paying, but you have people that have never asked for
               business interruption insurance, and they’ve been paying a lot of
               money for a lot of years for the privilege of having it, and then when
               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We ca not let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       52.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.


                                                  27
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 28 of 36




               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. The COVID-19 pandemic should be covered unless there is a specific exclusion
                  for pandemics.

               d. If insurers deny business loss coverage due to the COVID-19 pandemic, they
                  would be acting in bad faith.

       53.     The Civil Authority Orders and proclamations referenced herein, as they relate to

the closure of all “non-life- sustaining businesses,” evidence an awareness on the part of both state

and local governments that COVID-19 causes damage to property. This is particularly true for

businesses such as Plaintiff’s, where customer or client interaction and personal contact results in

a heightened risk of the property becoming contaminated.

IV.    Impact on Plaintiff and the Class

       54.     As a result of the Civil Authority Orders referenced herein, Plaintiff’s business has

been closed to the public.

       55.     Plaintiff’s business loss occurred when the State of Massachusetts Civil Authorities

declared a State of Emergency on March 10, 2020. Plaintiff suffered further when the

Massachusetts Civil Authorities required all businesses to cease non-essential operations on March

23, 2020. Plaintiff was able to reopen at 50% capacity on May 26, 2020.

       56.     Prior to March 10, 2020, Plaintiff was opened to all customers who desired haircuts

and salon treatments.

       57.     As a consequence of the Orders, Plaintiff could not use its property for its intended

purpose. Therefore, the novel coronavirus has caused “direct physical loss of or damage to”

Plaintiff’s property insured under the Policy.




                                                 28
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 29 of 36




       58.     Plaintiff’s business is highly susceptible to rapid person-to-person transmission of

the virus, and vice-versa, because the activities of the customers and the staff require them to work

in close proximity to the property.

       59.     The virus is physically impacting the Insured Property. Any effort by Defendants

to deny that reality that the virus cause physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       60.     Plaintiff’s salon is highly susceptible to contamination and damage, from, among

other things, the rapid person-to-person and person-to-property contamination as COVID-19 is

carried into the Insured Property from the surrounding area and other contaminated and damaged

premises.

       61.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       62.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       63.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.




                                                 29
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 30 of 36




       64.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.

       65.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendants or their agents.

       66.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and her business to fines and sanctions. Plaintiff’s compliance

with mandates resulted in Plaintiff suffering business losses, business interruption and extended

expenses of the nature of the Policy covers and for which Plaintiff’s reasonable expectations were

that coverage existed in exchange for the premiums paid.

       67.     A declaratory judgment determining that the insureds are entitled to business loss

coverage under the Policy is necessary to prevent Plaintiff and Class members from being left

without bargained-for insurance coverage required to ensure the survival of their hair salons due

to the Civil Authorities’ response to the COVID-19 pandemic. As a result of these Civil Authority

Orders, Plaintiff and Class members have incurred, and continue to incur, among other things, a

substantial loss of business income and additional expenses, which losses are covered under the

terms of Defendants’ insurance policies.

                                   CLASS ALLEGATIONS

       68.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2) on

behalf of the following Class:

               All Salons that have suffered business interruption and lost income
               as a result of Civil Authority Orders issued in response to the
               COVID-19 pandemic.

                                                30
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 31 of 36




        69.       Upon information and belief, Defendants do not cover business interruption

services for all salons in contravention to the uniform language contained in the insurance policies

it has issued to salons.

        70.       The exact number of the Class members is unknown as such information is in

exclusive control of Defendants. However, due to the nature and commerce involved, Plaintiff

believes the Class consists of hundreds of insureds nationwide, making joinder of the Class

members impractical.

        71.       Common questions of law and fact affect the right of each Class member. Plaintiff

is seeking Declaratory Relief for all Class members who run salons with similar polices to Plaintiff.

Declaratory relief will permit adjudication of the rights of all parties as to whether Defendants’

policies provide coverage for business interruptions losses the Class has suffered as a result of

Civil Authority Orders.

        72.       Common questions of law and fact that affect the Class members include, but are

not limited to:

                  a. Whether Defendants are legally obligated to pay for business interruption as a
                     result of Civil Authority Orders issued in response to the COVID-19 pandemic;

                  b. Whether Plaintiff and Class members have suffered “property damages” in
                     accordance with the terms and conditions of Defendants’ business interruption
                     insurance policies;

                  c. Whether Plaintiff and Class members are excluded from coverage for losses
                     they suffered due to the Civil Authority Orders as a result of the Virus or
                     Bacterial exclusions contained in Defendants’ insurance policies;

                  d. Whether Defendants are justified in denying Plaintiff and Class members’
                     claims.

        73.       The claims and defenses of Plaintiff, as a representative plaintiff, are typical of the

claims and defenses of the Class because Defendants wrongfully denied that their policy covers

claims to Plaintiff and the Class members.

                                                    31
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 32 of 36




        74.     Plaintiff, as a representative plaintiff, will fairly and adequately assert and protect

the interests of the Class.

                a. Plaintiff has hired attorneys who are experienced in prosecuting class actions
                   and will adequately represent the interests of the Class; and

                b. Plaintiff has no conflict of interest that will interfere with the maintenance of a
                   class action.

        75.     A class action provides a fair and efficient method for adjudication of the

controversy for the following reasons:

                a. Prosecution of separate actions by individual Class members would create a
                   risk of inconsistent and varying results against Defendants when confronted
                   with incompatible standards of conduct; and

                b. Adjudications with respect to individual Class members could, as a practical
                   matter, be dispositive of any interest of other members not parties to such
                   adjudications and substantially impair their ability to protect their interests.

        76.     Defendants have taken steps to discourage the Class from submitting claims under

their policies. Defendants sent a uniform letter to all Class members advising them that they do

not have a claim under the terms of their policy. For this reason, Declaratory relief for the entire

class is appropriate and necessary.



                                       CAUSE OF ACTION

                                    DECLARATORY RELIEF

        77.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        78.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

                                                  32
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 33 of 36




       79.     An actual controversy has arisen between Plaintiff and the Defendants as to the

rights, duties, responsibilities and obligations of the parties under the terms of the Policy in that

Plaintiff contends and, on information and belief, the Defendants dispute and deny that:

               a. The Civil Authorities’ Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here that are proximately caused by the
                  Civil Authority Orders issued in response to the COVID-19 pandemic;

               d. The Civil Authorities’ Orders trigger coverage under the terms of the Policy;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of its businesses in Massachusetts due to physical loss\or
                  damage directly or indirectly from the COVID-19 pandemic under the Civil
                  Authority coverage parameters; and

               f. The Policy provides business income coverage in the event that the COVID-19
                  pandemic directly or indirectly causes a loss or damage at the insured premises
                  or immediate area of the Insured Properties.

       80.     Resolution of the duties, responsibilities and obligation of the parties is necessary

as no adequate remedy at law exists and a declaration of the Court is needed to resolve the dispute

and controversy.

       81.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       82.     Plaintiff further seeks a Declaratory Judgment to affirm that the Civil Authority

Orders trigger coverage.

       83.     Plaintiff further seeks a Declaratory Judgment to affirm that Defendants’ Policies

provide coverage to Plaintiff and the Class for any current and future business personal property

losses, loss of business income, and extended special business income losses as a result of Civil



                                                 33
       Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 34 of 36




Authority orders affecting the operation of their salon business properties due to physical loss or

damage caused by the COVID-19 pandemic.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Civil Authorities Orders constitute an insured
                  impairment on the operation of Plaintiff’s Insured business Property.

               b. To certify the proposed Class under Rule 23(b)(2).

               c. To direct notice to the Class under Rules 23.

               d. For a declaration that the Civil Authorities’ Orders constitute the type of
                  restriction on business operations that is defined in the Policy.

               e. For a declaration that the Civil Authorities’ Orders trigger coverage under the
                  Policy.

               f. For a declaration that the Policy provides coverage to Plaintiff for any current,
                  future and continued Civil Authority closures of its businesses due to physical
                  loss or damage directly or indirectly from the COVID-19 pandemic under the
                  Policy’s Civil Authority coverage parameters.

               g. For a declaration that the Policy provides business income coverage in the event
                  that COVID-19 has directly or indirectly caused a loss or damage at the
                  Plaintiff’s Insured Properties or the immediate area of the Plaintiff’s Insured
                  Properties.

               h. For such other relief as the Court may deem proper.



                              TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.



Dated: June 29, 2020                                  Respectfully submitted,

                                                      /s/ Anthony Tarricone
                                                      Anthony Tarricone, BBO #492480
                                                      Michael D. Lurie, BBO #553024
                                                      KREINDLER & KREINDLER LLP
                                                      855 Boylston Street, Suite 1101

                                                 34
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 35 of 36




                                   Boston, MA 02116
                                   atarricone@kreindler.com
                                   mlurie@kreindler.com
                                   Telephone: 617-424-9100
                                   Facsimile: 617-424-9120



                                   Arnold Levin, Esq.
                                   Laurence Berman, Esq.
                                   Frederick Longer, Esq.
                                   Daniel Levin, Esq.
                                   Michael Weinkowitz, Esq.
                                   LEVIN SEDRAN & BERMAN LLP
                                   510 Walnut Street, Suite 500
                                   Philadelphia, PA 19106-3697
                                   Telephone: (215) 592-1500
                                   Facsimile: (215) 592-4663
                                   alevin@lfsblaw.com
                                   flonger@lfsblaw.com
                                   dlevin@lfsblaw.com

                                   Richard M. Golomb, Esq.
                                   Kenneth J. Grunfeld, Esq.
                                   GOLOMB & HONIK, P.C.
                                   1835 Market Street, Suite 2900
                                   Philadelphia, PA 19103
                                   Telephone: (215) 985-9177
                                   Facsimile: (215) 985-4169
                                   rgolomb@golombhonik.com
                                   kgrunfeld@golombhonik.com

                                   Aaron Rihn, Esq.
                                   ROBERT PEIRCE & ASSOCIATES
                                   707 Grant Street, Suite 125
                                   Pittsburgh, PA 15219
                                   Telephone: (412) 281-7229
                                   Facsimile: (412) 281-4229

                                   W. Daniel “Dee” Miles, III
                                   Rachel N. Boyd
                                   Paul W. Evans
                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, P.C.
                                   P.O. Box 4160
                                   Montgomery, AL 36103


                              35
Case 3:20-cv-11261-MGM Document 1 Filed 07/01/20 Page 36 of 36




                                   Telephone: (334) 269-2343
                                   Facsimile: (334) 954-7555


                                   Counsel for Plaintiff and the Class




                              36
